Citation Nr: 1759496	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  16-29 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to restoration of a 20 percent disability rating from September 1, 2015 for a right knee disability.

2. Entitlement to a rating in excess of 20 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1992 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and June 2015 rating decisions of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2016, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The issue of entitlement to a rating in excess of 20 percent for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2013 rating decision proposed to reduce the disability rating assigned for the Veteran's service-connected right knee disability from 20 percent to 10 percent and was effectuated by a June 2015 rating decision, making the reduction effective September 1, 2015.  

2.  At the time of the June 2015 rating decision, the evidence did not clearly warrant the conclusion that sustained improvement has been demonstrated



CONCLUSION OF LAW

The criteria for restoration of a 20 percent disability rating for a right knee disability effective September 1, 2015 have been met. 38 U.S.C. §§ 1155, 5107, (2012); 38 C.F.R. §§ 3.105 (e), 3.344 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.103, 3.159 (2017).  Because the Board is granting the benefit sought by the Veteran, any error with respect to VA's duty to notify or assist does not prejudice the claimant and need not be discussed.

II.  Rating Reduction

The Veteran filed an increased rating for his right knee disability in April 2011.  He was denied a rating in excess of 20 percent by a September 2011 rating decision.  In December 2013, the RO proposed to reduce his 20 percent rating to 10 percent.  This reduction was effectuated by a June 2015 rating decision which made the reduction effective September 1, 2015.  The Veteran disagreed with the reduction and this appeal followed.  

VA is required to meet both procedural and substantive requirements in order to properly reduce a disability rating.

Procedurally, where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105 (e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Id.  The Veteran must also be informed that he may request a predetermination hearing prior to the reduction.  § 3.105(e)(i)(1).  Following this 60 day period, a final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

The RO satisfied these procedural requirements by issuing a December 2013 rating decision and notice letter.  The Veteran was informed of the proposed reduction and all material facts and reasons for it.  The notice further informed the Veteran of his right to submit additional evidence on this matter and request a personal hearing.  Thereafter, a June 2015 rating decision effectuated the reduction to 10 percent and assigned an effective date of September 1, 2015.  Thus, the RO satisfied the requirements by allowing at least a 60-day period to expire before assigning the effective date of the reduction.

Reducing a rating also brings concurrent substantive requirements that must be followed.  Generally, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344 (c).  In making this determination, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; Brown v. Brown, 5 Vet. App. 213, 413, 420  (1993).  Further, for ratings in effect for five years or more, there are additional requirements that must be met before VA can reduce a disability rating.  Specifically, per 38 C.F.R. § 3.344 (c), the provisions of 38 C.F.R. § 3.344 (a) and (b) apply for ratings which have continued for long periods at the same level (five years or more).  In this case, the Veteran's 20 percent disability rating for his right knee disability had been in effect for more than five years (i.e., from October 14, 1995 to September 1, 2015).  As a result, the requirements under 38 C.F.R. § 3.344 (a) and (b) apply. 

When a rating has continued for five years or more, a reduction may be accomplished when the evidence clearly warrants the conclusion that sustained improvement has been demonstrated, and when the rating agency determines that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a).  Further, "Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction."  Id.  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344 (b). 

The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted). 

These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594  (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10, 4.13; Faust v. West, 13 Vet. App. 342, 350  (2000).

Further, though a rating reduction must have been supported by the evidence on file at the time of the reduction, pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277  (1992).

The decrease in the Veteran's disability rating for his right knee disability was based substantially on findings made in the May 2013 VA examination.  Prior to that time, the RO had found that evidence demonstrated some improvement in the Veteran's right knee disability, but that the record as a whole did not show that sustained improvement had been demonstrated, or that the improvement would be maintained under the ordinary conditions of life.

However, the Veteran testified at the November 2016 Board hearing that the May 2013 VA examination was inadequate.  For example, the 2013 VA examination indicated that range of motion testing resulted in right knee flexion to 130 degrees, which is where objective evidence of painful motion began, and right knee extension to zero degrees, which is where objective evidence of painful motion began.  Contrary to the findings indicated by the VA examiner, the Veteran testified that he was in obvious pain during range of motion testing far before the motion ended, clearly indicating that there should be a different result for the degree of right knee flexion or extension and the degree to which pain began on flexion or extension.  The Veteran also testified that the examiner kept pushing him to ranges beyond his limitation of motion.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   Further, there is no reason to conclude that the Veteran is not credible in his testimony about what he experienced at the May 2013 VA examination, and the Board affords his testimony significant probative weight.  As such, the Board finds there is competent and credible evidence that the May 2013 VA examination may not have been adequate, and therefore, does not show actual improvement of the Veteran's condition.  

For the reasons discussed above, the Board finds that the May 2013 VA examination upon which the reduction was based does not clearly show sustained improvement in the Veteran's right knee disability.  Accordingly, affording the Veteran the benefit of the doubt, the Board finds that a restoration of a 20 percent disability rating for a right knee disability prior to September 1, 2015 is warranted.






ORDER

The reduction to 10 percent being void, restoration of a 20 percent rating for the service-connected right knee disability effective September 1, 2015 is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

Here, the Veteran has claimed that his service-connected right knee disability is more severe than indicated by his current 20 percent evaluation.  The Board further notes that the last VA right knee examination of record was provided in May 2013, more than four years prior to the date of this decision, and the VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  This should be done.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from January 2015 to the present.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


